FILED
                             NOT FOR PUBLICATION                             MAR 17 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LARISA VLADIMIROVNA                               No. 06-75473
MORDOVETS,
                                                  Agency No. A097-349-866
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Larisa Vladimirovna Mordovets, a native and citizen of Russia, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence findings of fact, Tekle v. Mukasey, 533 F.3d 1044, 1051 (9th Cir. 2008),

and de novo claims of due process violations in removal proceedings, Colmenar v.

INS, 210 F.3d 967, 971 (9th Cir. 2000). We dismiss in part and deny in part the

petition for review.

         We lack jurisdiction to review the IJ’s determination that Mordovets’

asylum application was untimely because that finding is based on disputed facts.

See 8 U.S.C. § 1158(a)(3); cf. Ramadan v. Gonzales, 479 F.3d 646, 650 (9th Cir.

2007) (per curiam). Accordingly, we dismiss the petition as to Mordovets’ asylum

claim.

         Substantial evidence supports the IJ’s adverse credibility determination

because Mordovets’ failure to mention her five arrests during her testimony, and

the omission from her asylum application that she was a leader of her trade union,

go to the heart of her claim. See Li v. Ashcroft, 378 F.3d 959, 962-63 (9th Cir.

2004). The IJ reasonably rejected Mordovets’ explanations for these omissions.

See Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007). In the absence of

credible testimony, Mordovets’ withholding of removal claim fails. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).




                                            2                                    06-75473
         Because Mordovets’ CAT claim is based on the same evidence the agency

found not credible, and she points to no other evidence showing it is more likely

than not she would be tortured if she returns to Russia, Mordovets’ CAT claim also

fails. See id. at 1156-57.

         We reject Mordovets’ contention that the IJ’s conduct during the

proceedings violated her due process, because the record reflects she had a “full

and fair hearing” and a “reasonable opportunity to present evidence on [her]

behalf.” See Colmenar, 210 F.3d at 971; see also Lata v. INS, 204 F.3d 1241, 1246

(9th Cir. 2006) (requiring error and substantial prejudice to prevail on a due

process claim).

         Finally, we decline to take administrative notice of the more recent events

occurring in Chechnya. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en

banc).

         PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                            3                                    06-75473